Citation Nr: 0613069	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  96-00 346	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an initial rating higher than 20 percent for 
chronic instability of the right ankle.  


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February to March 1979 
and from April 1991 to January 1994.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 1994 rating decision of the Togus, Maine, 
Department of Veterans Affairs (VA) Regional Office (RO) - 
which granted service connection for chronic instability of 
the right ankle and assigned a 10 percent rating for this 
disability retroactively effective from January 16, 1994, the 
day after the veteran's military service ended.  He appealed 
for a higher initial rating.  See Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).

The June 1994 rating decision also granted service connection 
for degenerative arthritis and severe chondromalacia of the 
right knee, evaluated as 
10-percent disabling.  The veteran also appealed for a higher 
initial rating for that disability.  

In May 1996, to support his claims, the veteran testified at 
a hearing at the RO before a local Hearing Officer.

In April 1999, the Board remanded the claims to the RO for 
further development and consideration.  

In December 1999, the RO assigned a combined 40 percent 
rating for the right knee and ankle disabilities.  In June 
2001, the RO assigned separate 20 percent ratings for the 
right knee and ankle disabilities.  






In an even more recent October 2005 decision, the RO 
increased the rating for the degenerative arthritis in the 
right knee to 30 percent.  And citing an August 1999 
statement from the veteran indicating he would be satisfied 
with this level rating, the RO considered this to be a full 
grant of the benefit sought on appeal regarding this issue.  
So it is no longer before the Board.  Conversely, since he 
has not indicated he is content with the 20 percent rating 
for his right ankle disability, this claim is still at issue.  
See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).


FINDINGS OF FACT

1.  The veteran has the maximum schedular rating for 
limitation of motion of the right ankle without evidence of 
ankylosis.

2.  The evidence does not suggest the veteran's right ankle 
disability is so severe as to render impractical the 
application of the regular schedular standards.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 20 percent 
for chronic instability of the right ankle, including on an 
extra-schedular basis.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.71, Plate II, 4.71a, Diagnostic Code 
5271 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  

The VCAA and implementing regulations eliminated the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.   38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) ("Pelegrini 
II"), the United States Court of Appeals for Veterans Claims 
(Court) revisited the requirements imposed upon VA by the 
VCAA.  The Court held, among other things, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), to 
the extent possible, must be provided to a claimant before 
the initial unfavorable RO decision on a claim for 
VA benefits.  Pelegrini II, 18 Vet. App. 112, 119-20 (2004).

In this case, the veteran was provided VCAA notice in April 
2005, admittedly years after the initial adjudication of his 
claim in the June 1994 rating decision at issue.  But bear in 
mind that initial adjudication occurred several years prior 
to enactment of the VCAA in November 2000.  So complying with 
a law that did not yet exist was both a legal and practical 
impossibility.  And in Pelegrini II, the Court clarified that 
in this type situation, where the veteran did not receive 
VCAA notice until after the initial adjudication of his claim 
- because the VCAA simply did not exist when the RO first 
considered his claim, VA does not have to vitiate the initial 
decision and start the whole adjudicatory process anew, as if 
that initial decision was not made.  Rather, VA need only 
ensure the veteran receives or since has received VA content-
complying notice such that he is not prejudiced.  The Court 
more recently addressed what must occur when there are these 
type timing errors in provision of the VCAA notice, to avoid 
unduly prejudicing the veteran.  See Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. April 5, 2006).

Here, following the VCAA notice compliance action, the RO 
readjudicated the claim and sent the veteran a supplemental 
statement of the case (SSOC) in November 2005.  He was 
provided every opportunity to submit evidence and argument in 
support of his claim, and to respond to the notice.  His 
representative submitted written argument on his behalf in 
January 2006.  Therefore, there is no prejudice to the 
veteran because his claim was readjudicated by the RO after 
appropriate VCAA notice was provided.

The Court also held in Pelegrini II that VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) (2005) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 23.  This fourth 
"element" of the notice requirement comes from the language 
of § 3.159(b)(1).

Here, the April 2005 VCAA letter summarized the evidence 
needed to substantiate the claim and VA's duty to assist.  It 
also specified the evidence the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical records.  In this way, the VCAA letter 
clearly satisfies the first three "elements" of the notice 
requirement.  In addition, the April 2005 VCAA letter 
notified the veteran that if he had any evidence in his 
possession that pertained to his claim, he should send it to 
VA.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided notice of the 
type of evidence necessary to establish a disability rating 
and effective date for the disability on appeal -in March 
2006 correspondence.  So he already has received a 
Dingess/Hartman letter.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  The veteran has been 
afforded ample opportunity to present evidence and argument 
in support of his claim and has not identified any 
outstanding evidence.  



Pertinent Laws and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.

Specific schedular criteria

Under Diagnostic Code 5271 [ankle, limited motion], a maximum 
20 percent disability rating is assigned for marked 
limitation of motion in the ankle.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2005).

Normal range of motion for the ankle is dorsiflexion to 20 
degrees and plantar flexion to 45 degrees.  See 38 C.F.R. § 
4.71, Plate II (2005).

The only potentially applicable diagnostic code providing a 
higher rating is Diagnostic Code 5270 - but it requires 
ankylosis of the ankle.  See, e.g., Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 
(1992).  According to Code 5270, a 30 percent rating is 
warranted for plantar flexion between 30 and 40 degrees or 
dorsiflexion between 0 and 10 degrees.  A 40 percent rating 
requires plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion, or eversion deformity.  38 C.F.R. § 
4.71a, Diagnostic Code 5270 (2005).



Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45 (2005).  See, too, § 4.59.

Analysis

Schedular rating

As mentioned, the veteran already has the highest possible 
schedular rating (of 20 percent) available under Diagnostic 
Code 5271.  And there is no indication he has ankylosis of 
his right ankle - meaning essentially immobility and 
consolidation of the joint due to disease, injury or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)).

The report of the July 2005 VA examination shows there was 
only mild decrease in dorsal extension.  Because the veteran 
was able to move his right ankle, by definition it is not 
immobile; so he does not have ankylosis.  38 C.F.R. § 4.71, 
Diagnostic Code 5270.  



In addition, the Board finds that at no point during the 
course of his appeal has the veteran warranted a higher 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
That is, at no point has the medical evidence shown ankylosis 
of his right ankle.  The report of his earlier, March 1994, 
VA examination shows range of motion in his right ankle of 15 
degrees dorsiflexion and 28 degrees plantar flexion.  
VA examinations in July 1995 and June 1996 indicated his 
right ankle had "normal" or "full" range of motion.  The 
July 1997 VA examination revealed he had motion in his right 
ankle, albeit with increased pain.  A July 1999 VA 
examination likewise noted pain in his right ankle, but no 
indication it was immobile.  The December 2000 VA examination 
disclosed range of motion of 10 degrees dorsiflexion and 40 
degrees plantar flexion.  

DeLuca considerations

Where a musculoskeletal disability is currently evaluated at 
the highest schedular evaluation available based upon 
limitation of motion, a DeLuca analysis is foreclosed.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997).  Thus, since the 
veteran already has the maximum possible rating under 
Diagnostic Code 5271, DeLuca considerations are inapplicable.

Extraschedular evaluation

The veteran has not contended, and the evidence does not 
otherwise suggest, that his service-connected right ankle 
disability has caused marked interference with his employment 
(meaning above and beyond that contemplated by his currently 
assigned schedular rating) or necessitated frequent periods 
of hospitalization as to render impracticable the application 
of the regular schedular standards.  See 38 C.F.R. § 3.321(b) 
(2005).  The vast majority of his treatment and evaluation 
for this disability has been on an outpatient, as opposed to 
inpatient, basis.  And to the extent he has experienced an 
employment handicap due to the combined effect of all of his 
service-connected disabilities (as opposed to just the right 
ankle disability), this has been addressed in the grant of a 
total disability rating based on individual unemployability 
(TDIU).  See rating decision dated in May 2000.  


ORDER

The claim for a rating higher than 20 percent for the right 
ankle disability is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


